Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.		The 10/26/2020 amendments have a couple of Noncompliance issues; particularly the directions for the amendment in the specification on page 2 are incorrect & incomplete; however review of the body the specification finds that the proper directions would have recited –page 2, lines 22-24– this amendment with the corrected directions in the specification, plus made a note of the appropriate directions in the notes section to the submitted amendments.
	It is also noted that in the 2nd to last line of independent claim 1 that incomplete use of double brackets deletion has been employed (i.e. [[2.4]); with analogous noncompliant markings in claim 2, line 2.  However, as the intent is sufficiently clear & it appears that there will be at least one more claims amendment, it does not appear that this should cause any significant problems.  Therefore no Notice of Noncompliance is being mailed.

2.		The amendments to the claims have corrected most objections & 112 problems as previously set forth in sections 5-7 of the action mailed 7/24/2020; however issues with respect to atomic concentration ratios remain.  It is noted on page 8 of the 10/26/2020 response, applicant’s representative has stated:
	“It is respectively submitted that the ratios in question are not atomic ratios, but rather are atomic concentration ratios.  Thus, the atomic concentration ratios as described in the present claims are understood to have a relative atomic size component, and the skilled artisan in a layer deposition art would be readily enabled to prepare reactive gases having the indicated atomic concentration ratios of the present claims.”
	While the numbers are atomic concentration ratios, the examiner’s evaluation was completely relevant as atomic concentration ratios in the gas would inherently be proportional to atomic ratios of the claimed elements; as applicant representative’s allegation that there is a relative atomic size component, is see Hawley’s Condensed Chemical Dictionary, page 305).  As claimed or stated, units are atomic units; i.e., individual atoms of the molecules of reactive gas introduced into the reaction chamber; where there is no claim or disclosure that atomic sizes are being considered as the unit of measure (the examiner checked the specification for any redefinition of concentration, atomic or percentage, none was found; see page 1, lines 27-29; page 3, lines 5-11; page 6, lines 13-16; & bottom of page 13 for teachings relevant to atomic concentration ratio; note only page 6, lines 13-19 teach atomic concentration ratios with respect to the deposit, which is not relevant to the claim limitation that is only with respect to the reactive gas).  The volume over which concentration is to be determined as claimed, is the gaseous environment in which the reaction is occurring, which volume is the same for all the gases, both reaction gases & inert gases; but as phrased in the claims & in the supporting specification, only the atoms of Si, C & H are being considered for determining the claimed atomic concentration ratio values (i.e., 100% = total of [Si] + [C] + [H] measured in atomic %; if any other meaning was intended, it was not disclosed & cannot be determined from the body of the original specification nor claims).  Thus, while hydrogen atoms are considerably smaller than either silicon or carbon atoms; this is irrelevant to determining the concentration values using as a basis for calculation atomic % of the number of H atoms, the number of C atoms, & number of Si atoms in the reaction gas; thus in the reaction space, as they are all in the same reaction space; i.e. the same volume.  Therefore, what determines the atomic concentration ratio, is the number of atoms each element divided by the total of H + C + Si atoms; where since this is a ratio, the concentration provided by the volume of space in which the reaction gases are introduced, cancels out.  Hence, the limiting factor is the number of atoms of each element in the provided Si source & C source; and has nothing to do with the relative atomic size of any of the atoms; so the previously provided analysis of the examiner, excerpts of which were copied on page 8 of applicant’s 10/26/2020 response, remain relevant (note 50:10:40 atomic ratios of Si:C:H = 50:10:40 at.%, whether considered as atomic ratios in the gas or atomic concentration ratios in the gas).  In other words, for every molecule of monosilane (SiH4), there will always be provided 4 4), 4 H for each C; thus the concentrations of Si + C + H, calculated in atomic % for these 2 gases, will always in the reaction gases employed have 4 times the atomic % concentration of hydrogen than the total atomic % concentration of Si + C, due to the molecular structure & basic math.  The examiner observes that the claimed concentration ratios might make sense with respect to ratios in the deposited layer of amorphous hydrogenated silicon carbide; but that is not what is claimed.  These concentration ratios are taught & claimed as being those of the reactive gas (page 1, lines 27-29; page 3, lines 5-11); which for the majority of the taught gases, it is blatantly impossible to provide in the claimed ratio, with enablement for achieving such atomic concentration ratios only for some combinations, when using silicon tetrachloride (SiCl4), as the chlorine atoms are not counted in the ratio that provides the concentration ratio of the claimed atoms.  
The examiner would further note that all of the examples as tabulated in tables 1-4 in the examples at the end of the specification use SiH4 + CH4, as the reactive gas; thus none of the data of the examples is relevant to any of the claimed process, as none of the claim processes can have atomic concentration ratios in the reactive gas of these 3 elements in the range as claimed, when using the set of reactive gases.  Which results of this analysis, makes the examiner extremely suspicious that there is a serious problem with the terminology or scope or some aspect of the disclosure with respect to the “atomic concentration ratios” as taught & claimed; especially as page 6, lines 13-19 teach “a layer of amorphous hydrogenated silicon carbide (SiC:H), in anatomic concentration ratio of Si of from 50 to 60, C of from 3 to 13, and H of from 32 to 42 at %…”; but this is the only disclosure that makes this association, was never in the claims, or necessarily combined with any other limitations.  It is noted none of the percentages or values in the tables are atomic concentration ratio or atomic percentages; although the sentence at the conclusion of the tables states “The examples show that by selection of reactive gases in a mixture of inert gases, and control of gas flow to provide atomic concentration ratios and relative gas volume ratios under specific plasma reaction conditions, amorphous hydrogenated silicon carbide layers may be prepared that exhibit…” (statement lacks any clear association of what’s atomic concentration 4 + CH4, are provided with respect to flow rate or volume (sccm); with tables 3 using this measure for reactive to inner gas ratios; thus it is assumed that the percentages given in tables for our with respect to these flow rate measures, which as ratios & if assuming ideal gas law, may be employed to estimate the atomic percentages such as by employing values of sample 15 in table 4B (8% SiH4 + 14% CH4 = total 22% reactive gas; or 8Si:14C: 88H = 110 total for atomic percentages that are (when considered as ratios, volumes for all cancel out; thus equivalent to concentration ratios in atomic percent) of approximately 7.3 at.% Si; 12.7 at.% C; & 80 at.% H; thus completely different than claimed ranges of elemental concentrations in the reactive gas, substantiating the examiner’s suspicion of a problem(s) with this processing parameter & applicant’s intended meaning.

3.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3, 6-8, 11, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent Claim 1, line 16 introduces “gas flow rates”; however this same term is reintroduced again on line 19, without either employing an article showing antecedent basis, or providing clear differentiation of the limitations, such that it is uncertain if there are 2 different gas rates employed in the process providing sufficient seat for the claimed deposition rate & another one for the claimed resultant properties recited in the last 4 lines of claim; thus how these 2 different sets of flow rates might For purposes of examination over the prior art, it will be considered that the limitation introduced in line 19 is intended to be the same as that of line 16; thus –the gas flow rates– in line 19.
	In claim 3, as each of the elements have been separated such that each are separately referenced, the amendment has actually removed the units for the basis of calculation, i.e. atomic %, from the Si & C limitations; such that as written they do not presently have a basis.  For purposes of examination over the prior art, & as indicated by the original claim, it will be considered that each of the concentration ratios are considered as ranges of atomic %.
	In claim 16, line 2 thereof, still recites “the gas in the reaction chamber has an atomic concentration ratio of…” (emphasis added); where “the gas” may still refer to any of the previously introduced gases, i.e. the reactive gas, the inert gas, the first inert gas, the second inert gas, as no distinguishing or identifying adjective as in the previously introduced terms is employed so as to identify any particular previously introduced limitation.  Additionally, anatomic concentration ratio” is not employing an article to show antecedent basis to that previously introduced in claim 1, lines 6-7 with respect to the reactive gas, such that given the lack of identifying which gas previously introduced & employing different ranges, it is unclear whether this is the same or a different set of concentration ratios & how they should be related to the previously introduced one.  Assuming that the intent was to further limit the atomic concentration ratios, as introduced in the independent claim, appropriate language would have been provided by –the reactive gas in the reaction chamber has the atomic concentration ratio of…–; where is noted that it would also be appropriate to use phrasing as in amended claim 3, except with appropriate indication of atomic % basis for each ratio.

As previously set forth & remains relevant to the claims as amended, since the further definition of the Si & C sources as “silane (SiH4)” & as “methane (CH4)”, respectively, which combination of specific gases define what “the reactive gas comprises”; the combination of methane & monosilane that the reactive gas comprises (i.e. is a mixture of these 2 gases, with or without other reactive gases that are can never meet the criteria of the atomic concentration ratio of the gases of independent claim 1, as no matter what proportions of silane (SiH4) & methane are employed, there will always be more hydrogen than the combination of both Si + C, in the reactive gas as supplied to the reaction chamber (also see above discussion in section 2 with respect to applicant’s 10/26/2020 arguments).  Therefore unless there is only minimal use of for example SiH4, with the majority of the Si source having no H, such as the disclosed but not claimed SiCl4, &/or similarly an alternative carbon source (no useful options for decreasing number of H atoms disclosed); then either claim 2 contradicts & does not properly further limit independent claim 1, if the sources are only the specifically named silane & methane, or those sources without significant dilution with a non-H-providing Si &/or C source.  In fact, no teachings were found in the entire specification on how to use the gases taught to be employed to produce ratios in the gas as claimed, or as taught on page 3 in the body the specification.  The bottom of page 13 suggests that selection of reaction gas & flow rate controls are used to provide atomic ratios; although the examiner notes this teaching does not actually state where those atomic ratios reside, but all other teachings appear to be in reference to the gas (i.e. not the deposit), thus has problems as discussed above.  Note, merely reciting these ratios, while providing antecedence in the body the specification, does not necessitate a means for accomplishing the recitation.  For purposes of examination over the prior art, considering as the specific gases as carbon & silicon sources of claim 2 are, due to their dependent relationship, intended to further limit the reactive gases of the independent claim 1, it will be considered that silane & methane gases as claimed employed in combination with the rest of the independent claim 1 limitations, will be considered as an alternative for reading on the claim limitations to the claimed atomic concentration ratios of elements in the sources of the [reactive] gas, as the only present way to reconcile the incompatible limitations when using the specific source gases claimed (which combination of gases are also the only ones exemplified, but without showing how or where atomic concentration ratios as claimed would be derived).
claim 2, or the broader listing of gases found in the body the specification, on page 2, lines 23-29, reciting various hydrocarbon sources as the carbon source, plus monosilane or disilane as options for the Si source, both would provide more hydrogen than is permitted in the ratio for any combination that may be considered.  If the further taught alternative of tetrachlorosilane (not claimed) may be employed, & it provides no hydrogens; but if used with xylene option, will have too many carbons before reaching the required hydrogen ratio.  Although, when employing SiCl4 there are some combinations of taught source gases that would meet the claimed atomic concentration ratios in the reactive gas.  For instance, a molecular ratio of 50 SiCl4: 10 CH4, would give 50:10:40 atomic ratios Si: C: H (= at.%, as the total number of atoms = 100, this will provide atomic percentages) that are equivalent to the claimed atomic concentration ratio calculated on an atomic % basis (i.e. the volume in which all of the atoms reside is the same, as all gases are provided into the same reaction chamber, so in the claimed concentration ratio volume or space in which the atoms reside cancels out).  Hence for a few non-claimed source combinations (or not explicitly claimed considering the comprising options), the specification does have options that give values within the ratio ranges of “Si of from 50 to 60, C of 3 to 13, and H of 32 to 42 at%”; thus achieving these ratios in ‘the reactive gas’ is possible, so not completely non-enabled; but ratios of elements in the gas before reaction in a PECVD process, does not necessitate depositing those same proportions of elements on the substrate (since different gas source combinations will have different chemistry; i.e. chemical reactions), as would be implied by the identical elemental ratio of the gas on page 3 with the elemental ratio in the deposit on page 6 (i.e. makes one wonder with respect to the accuracy of the 2 disclosures); especially considering that most the gases taught to be used could never produce the claimed ratio of elements in the gas.  Therefore, it remains extremely questionable whether the claim limitation reciting the elemental ratios in the gas is actually consistent with the inventors’ process; but more likely considering gas sources & the teaching of the same set of ratios with respect to the deposit on page 6, that the elemental ratio actually should belongs with the intended results in the deposit; however that is not what is claimed; while support not appear to be in the original specification.

4.		The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The silicon source comprising silane & a carbon source comprising methane of dependent claim 2 are further describing the silicon source & carbon source of independent claim 1; thus claim 2 cannot properly further limit independent claim 1, for the majority of mixtures of silane & methane, particularly those that only employ silane & methane, as opposed to being mixed with a large amount of a non-H source such as silicon tetrachloride (see above discussions), as this gas combination, particularly for the encompassed silane + methane only combination, can never produce the atomic concentration ratios in the gas as claimed in independent claim 1, since no combination of 50-60 molecules of silane (SiH4) with one of Si atoms each, with some proportion of methane (CH4) molecules with one C atom each, is capable of providing values within the ratio ranges of “Si of from 50 to 60, C of 3 to 13, and H of 32 to 42 at%” in the reaction gas, as each molecule of both types contributes 4 H atoms; hence it is impossible for claim 2’s required gases to produce the atomic % ratio of “the reactive gas” claimed.  


5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


6.		Claims 1-3, 6-8, 11 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2016/0133287 A1); in view of Nishimoto (6,100,466) or Yao (5,800,878).
	First note that while the claims limit the proportion of Si:C:H in the reaction gas; there is no limit on the proportions of these elements in the deposit of the amorphous hydrogenated silicon carbide; except that it must have sufficient ratios of Si:C to be called a silicon carbide (see above discussion with respect to the claimed atomic concentration ratios in the reaction gas. 
 Independent claim 1 has additionally been amended in the 10/26/2020 amendment to narrow the range of power levels applied from 100-700 W to 50-300 Watts; however power applied over unspecified area, does not necessitate any particular power density, where it is the power density that will have a significant effect on the deposition process (i.e., 100 W supplied to a plasma & distributed over a 10 cm² area versus a 100 cm² area, produce totally different plasmas); thus this difference cannot be considered to make a significant difference in the results of the process.  The 10/26/2020 amendment has also added the limitation of deposition rate being about 2-6 nm/sec as provided by the gas flow parameters; plus provided the reference at which measurements were taken (i.e. wavelength of 825 nm) for slightly narrowed ranges of the refractive index (n ≥2.6) & now appropriately defined optical loss (≤120 dB/cm).
	Chen et al. ((287): abstract; figures 4-5; [0003-5], [0010-11], [0028-33], [0042-44] & claims 15-20) teach a process of making a waveguide that includes the option of providing an amorphous hydrogenated silicon carbide (SiC:H) layer (abstract) by a CVD process that is exemplified by a plasma CVD process.  Particularly, [0028-29] indicates that a core layer may be formed having a refractive index (n) not less than 2.5 (e.g. encompasses all values of n at or above 2.5, including 2.6 & above); while at the presently claimed results were determined; thus one of ordinary skill in the art would consider substantially optical measurements made at 830 nm or 825 nm substantially analogous due to their very close proximity on the electromagnetic spectrum, lacking any evidence to the contrary.  These properties (e.g., taught refractive index & optical loss) are taught to lower the necessary operating power when used in laser diodes, as well as providing corrosion resistance.  [0030] indicates that the CVD embodiments may employ any number of precursors; but specifically can use carbon sources including methane, propene, propane, hexane, xylene, or combinations thereof; while silicon sources are exemplified by monosilane, disilane, tetrachlorosilane or combinations thereof; with dilution or carrying gases utilized including the example of argon & helium.  Depositions are taught to be done at temperatures that are not above 225°C. [0031] indicate that the refractive index & extinction coefficient of the SiC:H may in part be controlled by the ratio of C & Si precursors used (i.e., these claimed & taught precursors, with their ratios for deposition, are known result effective variables); where in general, as the amount of silicon increases, the refractive index increases; or conversely as the amount of carbon increases, then the refractive index decreases; with various percentages of carbon relative to silicon listed (does not provide % H or include in percentage calculations).  [0032] teaches that the amount of carbon & silicon can be controlled by the flow rates of the precursor gases into the deposition chamber; where these flow rates are at least in part dependent on the number of precursor atoms provided by the particular precursor gas (i.e. dependent at least in part on the particular chemical composition of the Si & C sources); giving the example that the flow rate of methane would likely be higher than the flow rate of xylene, because xylene provides 8 times as many carbons; & thereafter lists a variety of minimum & maximum flow rates for the C & Si sources, which these teachings reasonably indicate may be combined so as to provide the taught control of amounts of C & Si.
	Chen et al. ((287): [0042-44], including table 1) provides a set of examples specifically for depositing SiC:H; where the CVD process uses plasma, so is actually plasma CVD, which examples are a small subset of taught parameters & gas options.  In [0042], the particularly employed gases are propene 3H6) at 120 sccm + silane (SiH4) at 600 sccm; with dilution/carrier gases of Ar at 5000 sccm + He at 2000 sccm.  The chamber pressure is 4.8 torr, & the wafer temperature 225°C.  The “top plasma power was 800 W”, where “top” is taken to mean that the maximum power was 800 W (i.e. reasonably suggesting lower powers may be employed); although the teachings provide no further teachings with respect to the plasma employed, nor with respect to the plasma parameters; hence providing no area or volume over which the 800 W power was employed, nor a power density; so taught power is not a particularly meaningful value with respect to results (i.e. equivalently non-meaningful as presently claimed power parameters), except that it is constant throughout.  Particularly, as no further details with respect to what type of plasma is being employed (RF, DC, microwave, frequencies employed, etc.) were provided; thus this example differs from the present claims by employing a power level that is slightly higher than the previously claimed 100-700 W range, and lower than the now claimed 50-300 Watts; albeit neither provide a meaningful/useful significant difference, as one of ordinary skill the art would recognize that the total power is not a meaningful parameter for determining results, as it is the power density which cannot be determined from either present claims (or present spec), or Chen et al. (287)’s teachings; thus would reasonably have expected to optimize the power dependent on the particular plasma apparatus employed; i.e., with respect to the area over which the plasma is to be applied, which for a substrate of no particular size & an apparatus plasma area of no particular size, the claimed or taught power values have little meaning with respect to results.  
However, with respect to the other exemplary parameters in Chen et al. (287)’s [0042-44] examples, note that volume ratio of He/Ar = 2000sccm/5000sccm = 2:5 & that the total flow of the reactive gases is 720 sccm & the total flow of the inert gases is 7000 sccm, such that the ratio thereof is 1:9.7; thus within the claimed reactive gas to inert gas volume ratio of 1:12-2:3; with teachings that “the deposition rate reached as high as 110 Å/second at the wafer temperature of 225°C”; thus teaching deposition rates of ≤11 nm/sec, which broadly encompasses the claimed about 2-6 nm/sec; where given the previous teachings in [0032] with respect to the effects of controlling flow rates of precursors & types of precursors, as well as the range of processing parameters suggested by table 1, further suggests that exemplary process achieve a refractive index of 2.5 at a wavelength of 830 nm & an optical loss of about 10 dB/cm, thus produces an optical loss well within the claimed range although this specifically exemplified refractive index of 2.5 is now lower than the amended minimum of 2.6 for the example, but the taught range still encompasses higher values, which one of ordinary skill in the art would reasonably expect to be encompassed in the scope of the taught process & its parameters, particularly given further examples as set forth in table 1 & [0044].  
	Specifically, Chen et al. ((287): [0043-44]) performed further variations of the example set forth in [0042], but where the flow rate of the silane was maintained at 600 sccm, with same plasma power & chamber pressures; where as set forth in table 1 different flow rates of propene gave different refractive indexes at 825 nm; i.e. producing different refractive indexes with different carbon contents, where as carbon content increased, refractive index decreased, with the values of 50, 45.21 & 37.5 atomic % C, having respective refractive indexes of 2.441, 2.527, & 2.67 (note these are calculated as C/(C + Si), so do not take into account the atomic % H, but appears to be for the percentage in the deposits as per [0031] & Chen et al. (287)’s claims 3-5; where while H is indicated to be present by these teachings is not quantified); but these examples do indicate that the refractive index for the 120 sccm propene (C3H6)  carbon source flow is slightly higher at 825 nm than at 830 nm.  Although, values for the optical loss at 825 nm are indicated to be provided for 2 samples; the reference appears to have been forgotten to actually provide the values; however one of ordinary skill the art reviewing this dataset, would reasonably consider that the optical loss values for the 120 sccm C3H6 flow rate at 825 nm, would not have been expected to have been significantly different than that at 830 nm, considering the small difference in wavelengths & given refractive indexes at the 2 wavelengths; such that the results would reasonably have still been expected to have been encompassed in the present broad ranges of values, for the particular quantity of “optical loss” as set forth in the primary reference.
	As exemplified, Chen et al. (287)’s process differs from the claim process in that the atomic concentration ratios of the Si & C source gases used do not match the claimed concentration ratios {(120 3H6 + 600 SiH4) gives 6 C: 10 Si: (12+40) H, with percentages= 6/68:10/68:52/68 = 9 C: 15 Si: 76 H at.%}, or alternatively are not the silane gas + methane specifically recited, but possibly encompassing other source gas options (i.e. both present specification & Chen et al. (287) recite the same list of Si & C source gas options, including carbon tetrachloride).  However, one of ordinary skill in the art would reasonably recognize that the example is not limiting with respect to the gases that may be employed for producing the amorphous hydrogenated silicon carbide; as [0030] indicated alternative hydrocarbon source gases may be employed, inclusive of methane (CH4), such that one of ordinary skill in the art would reasonably employ any of the taught alternative carbon sources with the exemplified silane; hence would have considered substitution of the methane for the propene to have been an obvious variation, where given the teachings of adjusting the flow rates dependent on the number of carbons in the source gas as set forth in [0032], would reasonably have increased the flow approximately 3 times (e.g. 360 sccm) to provide an analogous amount of carbon with a reasonable expectation of achieving analogous results as set forth in [0042]; thus the particularly claimed combination of methane & monosilane would’ve been a reasonably expected obvious variation on the explicit example.   
  Alternatively, employing alternatively taught silicon sources, such as the tetrachlorosilane, would have provided the same amount of Si per molecule as SiH4, thus one of ordinary skill the art would reasonably consider this alternatively taught Si source as employed analogously, as set forth in [0042]; which would give proportions of atoms of 6 C: 10 Si: 12H with propene {at.% = 6/68:10/68:52/68 = 9C: 15Si: 76H}; or as employed with alternative C sources, e.g. 2C: 10Si: 8H with methane (same flow) {at.% = 2/20:10/20: 8/20 = 10C: 50Si: 40H};  or 6C: 10Si: 24H with methane (at 3X flow to maintain [C]) {at.% = 6/40:10/40: 24/40 = 15C: 25Si: 60H}; where while most combinations would not meet the atomic concentration criteria for the reactive gas of the present independent claim, some combinations encompassed by the teachings, using the tetrachlorosilane would provide the claimed reactive gas atomic % ratios; where decreasing the amount of carbon, so as to increase the refractive index as set forth in [0031] reasonably would’ve motivated one of ordinary skill the art to employ flow ratios with the methane at lower values as exemplified in the few examples; particularly considering that [0031] provides 4 source option.  
Particularly note with respect to claimed reactive gas total flow rates, while the specific example of [0042], & those examples in table 1 having refractive indexes of interest to the presently claimed ranges; have total flow rates of 720-800sccm, thus lower than present dependent claim range of 1000-4000 sccm; that the variety of flow rates disclosed in [0032] for the C & Si sources, taught to be dependent on particular precursor gas choices, would encompass employing total flow rates as claimed.  For example, considering the above discussed obvious replacement of propene with methane in the [0042] example, employing (3×120sccm = 360 sccm propene) +600 sccm silane = 1060sccm total; such that one of ordinary skill the art would reasonably expect optimization for particular combinations of Si & C source gases, would encompass rages meeting the claimed total reactive gas flow rates.
While as noted above, the “top plasma power” of 800 W is higher than the claimed power level of 50-500 W {or previously claimed 100-700 W, or 100-400 W}; none of these power values are particular meaningful in the present claims, nor with respect to the teachings of Chen et al. (287), as the total power applied does not necessitate any particular results, without knowing the distribution of the power in forming the plasma (i.e. the power density); which will determine the amount of energy supplied to the plasma generally or locally, & thus to the reaction in the plasma; where one of ordinary skill the art would reasonably expect to optimize the power employed dependent on the particular plasma apparatus’s type & configuration, inclusive of the area over which the plasma is to be applied in order to produce desired results; where given like reactive gas & inert gases supplies, including volume ratios of both reactive & carrier gas (effects of actual flow rates will vary dependent on the space they are flowed into, analogous to the importance of power density), for the purpose of producing analogous amorphous SiC:H 
The teachings of Chen et al. (287)’s process differs from the claimed present process differ, in that while teaching employing a plasma, are silent with respect to any details on the plasma generation means; thus whether or not a frequency of 1-16 MHz was or was not employed.  However, radio frequency or high-frequency plasmas are standard & typical means of generating plasmas, with 13.56 MHz a standard frequency employed therefore; where as seen in Nishimoto ((466): abstract; col. 5, line 54-col. 6, line 49; esp. line 41), it was known to produce amorphous (or microcrystalline) silicon-based semiconductors, where such materials particularly include a-SiC:H, including with an optimum hydrogen content of 0.1-30 atomic percent & a carbon content preferably in the range of 0.1 ppm-20 atomic %; where deposition methods may include RF plasma CVD, employing source gases inclusive of monosilane & disilane; and where dopant gas may be methane & diluting gases may be H2, He, Ne, Ar, Xe, etc.  When a-SiC:H is deposited, preferred conditions include using RF power at a preferred frequency of 13.56 MHz, and a substrate temperature between 100-400°C, a pressure between 0.5-100 mtorr, with the high-frequency power between 0.01-1W/cm3 (i.e. power density).  Therefore, one of ordinary skill the art when performing the process of Chen et al. (287), would reasonably have considered it an obvious option to employ standard RF power sources of 13.56 MHz frequency for plasma generation, as an expected conventional plasma technique, using a standard & conventional frequency, reasonably expected to be effective for the taught amorphous hydrogenated silicon carbide layer formation, as reasonably demonstrated by Nishimoto (466).
Alternatively, Yao ((878): abstract; figure 4; col. 8, lines 21-68+) analogously is also forming amorphous silicon carbide films, with controlled hydrogen concentration, using radiofrequency plasma & source gases inclusive of those presently claimed & disclosed in Chen et al. (287), teaching employing mixed frequencies of high frequencies between 10-15 MHz (preferably 13.56 MHz or between 13-14 MHz), plus low frequencies between 150-450 kHz; thus also demonstrates use of frequencies to make noting that the inclusion of low-frequency in the mixture is not excluded by the present claims, & may be considered encompassed in the “comprising” nomenclature). Therefore, one of ordinary skill the art when performing the process of Chen et al. (287), would reasonably have employed standard RF power sources of 13.56 MHz frequency (or between 13-14 MHz), as an expected conventional plasma technique, reasonably expected to be effective for the taught amorphous hydrogenated silicon carbide layer formation, as reasonably demonstrated by Yao (878).

7.		Claims 1-3, 6-8, 11 & 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,106,889 B2 (Chen et al.) in view of Chen et al. (2016/0133287 A1); in view of Nishimoto (6,100,466) or Yao (5,800,878); all references detailed above.
	The (889) patent claims include method claims 15-20 directed to depositing a layer of hydrogenated amorphous silicon carbide (SiC:H), where the refractive index is not less than about 2.3 at 380 nm (presumably wavelength of light) in independent patent claim 15, where dependent patent claim 20 further limits of refractive index to not less than about 2.5 (n≥ 2.5, i.e. encompassing≥ 2.6); which encompasses all of the refractive index claims of present claims 1 & 11.  Patent claim 16 further specifies that the deposition is via a chemical vapor deposition process, with patent claim 17 listing precursor gases including hydrocarbon methane & the Si source monosilane; thus reading on specific gas sources as in present claim 2.  The claimed patented process differs by not providing further details on the parameters employed in the CVD deposition of the hydrogenated amorphous silicon carbide, or any values with respect to the “loss” (type or of what unspecified) that is ≤ 180 dB/cm of the present claims.  However, teachings of Chen et al. ((287): detailed above), which is both prior art & the prepublication of the (889) patent; provide exemplary parameters for the CVD deposition as detailed above, which specifically employ plasma (no examples not employing plasma), using & the hydrocarbon gas propene (C3H6), in combination with a mixture of Ar & He having claimed volume ratios (present claim 1); where temperature of 225°C for deposition is in presently claimed ranges of present claims 7-8; plus deposition the present claims as amended 10/26/2020.  The example in [0042] teaches that the results has an “optical loss” of about 10 dB/cm, which is probably measured at 830 nm (as the index of refraction is measured at that wavelength); where the taught optical loss may reasonably be considered encompassed by the generic “loss”, with a reasonable expectation of values being within claimed range for the slightly different wavelength of 825 nm, for reasons as detailed above.  The Chen et al. ((287): [0030-32]) teachings of alternative hydrocarbon gases inclusive of methane, etc., as well as alternative Si sources inclusive of disilane & tetrachlorosilane, where the proportions of these gases & their flow rates, are taught to be controlled in order to control the amount of Si versus C deposited, with higher proportions of Si & lower portions of C, producing higher refractive indexes.  Thus, while the specific [0042] example differs with respect to the specific gas combination from present claim 2; it would’ve been obvious to one of ordinary skill the art performing the process of patent claims (889) to employ alternative hydrocarbon sources, as well as optionally alternative Si sources that are alternative claimed options in (889), including for further reasons as detailed above, in the patent claims, considering either that the Chen et al. (287) teachings are equivalent to the patent disclosure, where one of ordinary skill in the art would consider the claimed CVD process to encompass the teachings of the specification, or alternatively it would’ve been obvious to one of ordinary skill the art to employ the particularly taught plasma CVD parameters & taught means of controlling deposited composition, as the same use & properties of the hydrogenated amorphous silicon carbide layer are the intended results.
Analogously & additionally, one of ordinary skill the art would reasonably have expected to optimize parameters with respect to plasma power, flow rates of the individual Si & C sources, & plasma frequency employed, as discussed above; where with respect plasma generation, use of frequencies such as RF frequencies, in the high-frequency range of 1-16 MHz, were shown to encompass typical & conventional frequencies, inclusive of 13.56 MHz (a standardly employed frequency), known to be effective for depositing hydrogenated amorphous silicon carbide, as demonstrated in either Nishimoto Nishimoto ((466): abstract col. 5, line 54-col. 6, line 49; esp. line 41), or Yao ((878): abstract; figure 4; (889) patent claims, in view of Chen et al. (287), would further consider use of plasma frequencies of 1-16 MHz as an obvious variation on the obvious/encompassed plasma CVD deposition technique.

8.		Old art of interest to the state-of-the-art previously cited included: Yao (2003/0155074 A1) having teachings concerning amorphous silicon carbide films overlapping with those of Yao (878) discussed in the rejections; Jansen et al. ((6,077,722): abstract; col. 3, lines 19-40; col. 6, lines 52-61; ¶ bridging cols. 7-8; col. 8, lines 25-30 & table 3) with teachings of depositing amorphous Si-containing films inclusive of hydrogenated amorphous silicon carbide, with ~5% C, for use as semiconductors in photovoltaic devices, including using plasma inclusive of RF discharges, with preferred 10-100 MHz, RF power densities 5-1000 mW/cm2 or preferred 40-80 mW/cm2 & substrate temperatures 20-250°C, preferred 120-150°C; Arya ((6,121,541): abstract; col. 14, line 1-col. 15, line 4) also depositing hydrogenated amorphous silicon carbide using plasma enhanced CVD, with teachings overlapping with those of Jansen et al. (722); Cho et al. ((2003/0049388 A1): abstract; [0085]) teaching high density plasma deposition of silicon carbide based layers, with the teaching in [0085] that silicon carbide layers have refractive indexes of about 1.8-2.0, where refractive indexes are greater than 2.0 when the silicon carbide is hydrogenated; & Tarhay et al. (5,011,706) with further teachings on PECVD deposition of amorphous silicon carbide at substrate temperatures between 200-300°C, using a wide range of frequencies (low frequencies through microwave frequencies), for applications in solar cells, but using organosilane as both carbon & silicon sources. 
 Blaber et al. ((9,672,848 B2): abstract; figures 5B & C; col. 2; col. 8, lines 1-32) by the present assignee include teachings forming low optical loss materials inclusive of partially hydrogenated SiC as dielectrics in near field transducers.

9.		Applicant's arguments filed 10/26/2020 & discussed above have been fully considered but they are not persuasive of the patentability of the claims as amended.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marianne L Padgett whose telephone number is (571)272-1425.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARIANNE L PADGETT/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        

MLP/dictation software
1/16/2021